705 S.E.2d 370 (2010)
STATE
v.
Eric S. MULLIS.
No. 475P10-1.
Supreme Court of North Carolina.
December 15, 2010.
Eric S. Mullis, Hoffman, for Mullis, Eric S.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
John Snyder, District Attorney, for State.
The following order has been entered on the motion filed on the 3rd of November 2010 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference this the 15th of December 2010."